— Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered February 25, 2014. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]). Contrary to defendant’s contention, the plea colloquy establishes that he knowingly, voluntarily and intelligently waived his right to appeal (see People v Ingram, 128 AD3d 1404, 1404 [2015], lv denied 25 NY3d 1202 [2015]). That valid waiver of the right to appeal encompasses his challenge to the severity of the sentence (see People v Lococo, 92 NY2d 825, 827 [1998]).
Present — Smith, J.P., Carni, Lindley and DeJoseph, JJ.